DOWNEY, Judge.
The appellant wife seeks review of an interlocutory order authorizing the appellee husband and his elderly mother to share the marital residence with appellant pendente lite. The order was entered after notice and a hearing at which the parties testified. However, no transcript of said hearing nor any stipulated record is presented for our consideration of the trial court’s exercise of discretion.
Accordingly, no error has been demonstrated and the order appealed from is
AFFIRMED.
CROSS and ALDERMAN, JJ„ concur.